DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cereal flour such as wheat or corn flour, chestnut flour and soybean flour, does not reasonably provide enablement for any source of starch. The specification, while being enabling for chickpeas aquafaba, whey, milk, saponin extract, does not reasonably provide enablement for any food product.  The specification, while being enabling for unwhisked egg white, egg yolk, or water, does not reasonably provide enablement for any fluid. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Applying these factors to claim 9:
(A) The breadth of the claims
Claim 1 recites the following:
A method for producing a food dough for forming a cooked or uncooked food comprising starch, the method comprising the following steps:
(A) preparing a gel consisting of a starch source and maltodextrins diluted in a fluid medium and heating it to a temperature ranging from 55°C to 70°C,
(B) preparing a foam consisting of one or more food products, and
(C) incorporating the gel into the foam.
The claim is broad in the scope in the sense that it encompasses any source of starch and any fluid substance incorporated into foam of any food product. Such compositions includes any possible combination of starch containing material with any fluid incorporated into any food product in the “foam” state.
(B) The nature of the invention
The invention relates to a foam product that includes gel prepared from “starch source” and maltodextrin incorporated into a “foam”.
(C) - (E) State of the prior art/The level of ordinary skill/The level of predictability
Production of food product from foam is an old art.  However, the art is not without uncertainty. Production of food product from foam including maltodextrin lies somewhere between a predictable art and an unpredictable art. However, when the skilled artisan attempts to calculate all the compositions containing any combination starch source with any fluid incorporated into any food product in the “foam” state, predictability is lost due to the complexity of art.
F. The amount of direction provided by the inventor
The entirety of the direction offered by the specification regarding the “starch source” relates to flour including any cereal flour such as wheat or corn flour, chestnut flour and soybean flour ([0059]). There is no direction provided for compositions that contain any other starch sources. Well-known starch sources include grains, cereals, potatoes, peas, corn, beans.
The entirety of the direction offered by the specification regarding the “fluid” relates to unwhisked egg white, egg yolk, or water ([0058]). There is no direction provided for compositions that contain any other fluid medium.
The entirety of the direction offered by the specification regarding the “food product”  relates to chickpeas aquafaba, whey, milk, saponin extract ([0041]). There is no direction provided for compositions that contain any other food product.
G. The existence of working examples
The specification provides three working examples. 
Example 1 presents corn flour as a starch source, water as a fluid and egg whites as food product ([0088]), ([0090]).
Example 2 presents corn flour as a starch source, water as a fluid and chickpeas aquafaba as food product ([0096]), ([0098]).
Example 3 presents chestnut flour as a starch source, water as a fluid and egg whites as food product ([0102]), ([0104]).
H. The quantity of experimentation
A large amount of experimentation, on the order of a number of man-years would be necessary to practice the invention within the full scope of the claims. 
Therefore, in light of these factors, claims 1-3 are rejected for lacking enablement for the entirety of its scope.










Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: The term “dough” is a starch containing food which may or may not be later cooked as claimed and discussed in the remarks filed April 30, 2020, page 1.
“Gel” is defined in the instant specification page 6, lines 21-25 to mean “a preparation having a network structure and having a viscous appearance intermediate between a totally liquid phase and totally solid phase, different than a syrup”.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz (US 2006/0093720 A1) in view of Cook123 (“How to Make a Basic Meringue”), Fanni et al (WO 20100125156 machine translation), Prakash et al (US 20070116820 A1), Serpelloni (US 20030077368 A1) and Duckworth (US 5178895 A).
Tatz teaches a low calorie sugar substitute gel for food products including cakes, pie fillings, mouse, custards, confection toppings, puddings, sponge foams and pastries, wherein the gel provides body, texture, sweetness, humectancy, freeze thaw stability and uniform water distribution (abstract, claims 23 and 24, and paragraphs 0016, 0023, 0027, 0035, 0045, 0161, 0162, 0164, 0185-0187, 0207 and 0214). Tatz teaches that the low calorie sugar substitute gel comprises a gelling agent selected from the group including starches, as well as optional thickeners selected from the group including modified starches (abstract, paragraphs 0078, 0107-0108, 0119 and 0120 and claims 1, 2, 14, 16 and 30). Tatz teaches that the gel is produced by dispersing the gel ingredients in a fluid medium, heating the gel ingredients as a result of the mixing process at a temperature of about 65-85F (about 18-29.4C), and then allowing the gel to set (paragraphs 0151, 0158 and 0159). Tatz teaches that the food products are prepared by methods known to those skilled in the art (paragraph 0137). As Tatz teaches of a food formed from water and a starch material, the food material of Tatz is considered to encompass a “dough” as instantly claimed.
In regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" /n re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Further in regard to the heating the combination of starch source and maltodextrin, Duckworth discloses a cream-style soup.  Duckworth discloses “[t]he process involves forming a mixture of flavoring components, spray dried oil-based creaming ingredient, granules of at least one acid stable, freeze/thaw stable starch and maltodextrin in water, heating the mixture so that the starch granules are swollen to between 70-80% of their swelling potential” (Abstract)”. It is noted that the mixture of starch and maltodextrin is heated to a temperature of 74 C (see drawing on page 2). Hence, Duckworth discloses a creamy heat-stable where the combination of starch and maltodextrin id heated to a temperature of 74°C in order to obtain desired level of swelling of starch granules. One of ordinary skill in the art would have been motivated to modify Tatz in view of Duckworth and to increase the heat treatment temperature of the maltodextrin and starch mixture to a value that leads to a desired level of swelling of starch granules. 
Tatz is silent to the gel as comprising maltodextrin and to the gel as incorporated into a foam food product as recited in claim 1.
Cook123 teaches meringues were a light and airy dessert to serve or fill other confections (page 1, paragraph 1), wherein they were produced by whipping egg whites and then incorporating sugar into the foamed egg composition (page 1 paragraph 2).
Fanni et al (Fanni) teaches that it was desirable to produce a meringue or macaroon in which the sugar was replaced (page 1). Fanni teaches of reduced sugar dough for pastries, in particular of the meringue or macaroon type comprising maltodextrin to replace sugars, foaming proteins, a sweetener, sodium chloride and almond powder (page 1, subject of the invention, page 2 paragraphs 1, 2, 7, 16 and 21).
Prakash et al (Prakash) teaches of a low calorie sweetener gel comprising: taste improving carbohydrate additives and bulking agents selected from the group including maltodextrin and a taste improving polymer additive selected from the group including starch (abstract, paragraphs 0002-0005, 0016, 0017, 0023, 0071, 0073, 0085, 0373, 0439, 0640, 0706, 0795, 0796, 0805, 0813 and 0814 and claims 1, 35, and 76).
Regarding the gel as incorporated into a foam food product as recited in claim 1, as discussed above, Tatz teaches a low calorie sugar substitute gel comprising starch for food products including cakes, pie fillings, mouse, custards, confection toppings, puddings, sponge foams and pastries that provides body, texture, sweetness, humectancy, freeze thaw stability and uniform water distribution to the food products, wherein the food products were prepared by methods known to those skilled in the art; Cook123 teaches meringues were a light an airy dessert to serve or fill other confections wherein they were produced by whipping egg whites and then incorporating sugar into the foamed egg composition (page 1 paragraph 2); and Fanni teaches that it was desirable to produce a meringue or macaroon in which the sugar content was reduced (page 1).
It would have been obvious for the pastry food product of Tatz to which the sugar substitute starch comprising gel was included to be a meringue in view of Cook123 which shows that meringue was a known sugar containing confection and Fanni which shows meringue was a known pastry and that it was desirable to replace the sugar in meringues. To use a taught sugar substitute to replace a sugar in known and conventional food recipes of the disclosed species would have been obvious and a clear practice of the disclosed art. In replacing the sugar in the meringue food product of the prior art, it would have been obvious to use conventional methods as taught by Tatz, including adding the sugar component to a foamed composition as shown by Cook123, thus to incorporate the sugar substitute gelled composition comprising starch into a foam food product would have been obvious over the teachings of the prior art.
Regarding the gel as comprising maltodextrin as recited in claim 1, as discussed above it would have been obvious to form a meringue with the sugar substitute gel of Tatz; and Fanni teaches of reduced sugar dough for pastries, in particular of the meringue or macaroon type comprising maltodextrin to replace sugars (page 1, subject of the invention, page 2 paragraphs 1, 2, 7, 16 and 21). Therefore, it would have been obvious to one of ordinary skill in the art for the sugar replacement gel of Tatz to comprise maltodextrin, a known taste improving carbohydrate and bulking ingredient in sugar substitute gels as shown by Prakash. As Prakash teaches of a low calorie sweetener gel comprising maltodextrin, as maltodextrin was derived from starch, and as Tatz teaches that the gel may include starch derivatives one of ordinary skill in the art would have a reasonable expectation of success in adding maltodextrin to the sugar replacing gel of Tatz.
In regard to the newly added limitation of a gel consisting of starch source and maltodextrins diluted in a fluid medium, it is noted that all additional ingredients as disclosed by Tatz could be interpreted as a pat of liquid medium. The claim does not limit liquid medium to any particular liquid. The liquid medium could be a mixture of multiple ingredients. The claim does exclude from the claimed language additional ingredients as taught by Tatz. In any case, Serpelloni is further relied upon as a teaching of maltodextrin being a source of fiber and a sugar substitute. 
Tatz teaches:
Provided herein are pumpable, semi-solid low calorie sugar substitute compositions, kits and articles of manufacture that include the low calorie sugar substitute compositions, and methods for using the low calorie sugar substitute compositions in comestibles. The low calorie sugar substitute compositions are a semi-solid aqueous gel formed from a polyol; a high intensity sweetener; an insoluble fiber; a gelling agent and an optional thickener.

Serpelloni teaches:
[0010] The Applicant then found that this aim could be achieved provided that a particular maltodextrin was used as sugar substitute. 
[0014] The Applicant has found that the incorporation of the said branched maltodextrins advantageously allowed partial or complete replacement of the sugars in the drinks, while providing them with an identical viscosity in the mouth, while reducing their calorific value and their cariogenicity, and while constituting a supply of indigestible fibres in an application which the fructooligosaccharides could not achieve. 
[0016] A fibre-enriched low-calorie drink in accordance with the invention comprises 1.5 to 90 g, preferably 5 to 90 g, and still more preferably from 10 to 90 g on a dry basis of branched maltodextrins per liter of drink, so as to obtain, in the case where intense sweeteners are used, the reduction of at least 30% of the standard calorific value of a drink containing sugars. The branched maltodextrins have an insoluble fibre level greater than 50% on a dry basis, determined according to the AOAC method No. 985-29 (1986). Below 1.5 g of branched maltodextrins per liter of drink in accordance with the invention, the supply of fibres is insufficient to be detected. 
[0023] The subject of the invention is also a fibre-enriched drink in which the said branched maltodextrins do not replace the sugar, but constitute a supply of fibres which are beneficial to health, resistant to heat treatments and stable during storage even under acidic conditions. This may include, for example, drinks such as sodas, or fruit or vegetable juices, or mineral water, flavoured or otherwise. This may also include drinks which are most often consumed hot, such as soups. Indeed, the incorporation of the said branched maltodextrins into soups is quite advantageous for the following reasons: soups are enriched with fibres and have improved organoleptic properties, in particular in terms of consistency and unctuousness, in terms of absence of unpleasant aftertaste and of a weaker sweet taste than when fructooligosaccharides, for example, are used. Furthermore, the heat stability and the stability to acidic pH of the branched maltodextrins is here again very advantageous since soups are sterilized or pasteurized products and most often have an acidic pH. Accordingly, conventional maltodextrins or soluble fibres of the prior art, which are not very stable under these conditions, cannot be used. 

Since Serpelloni discloses that maltodextrin is a source of fiber and a sugar substitute, one of ordinary skill in the art would have been motivated to substitute sweeteners, sweetener substitutes (polyol and high intensity sweetener) and fiber sources as disclosed by Tatz with maltodextrin as disclosed by Serpelloni. Then the final composition would constitute maltodextrin and gelling agent such as starch source as claimed.
It is further noted that starch source reads on starch.



Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to a heat temperature of between 55°C and 70°C. It is noted that claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz (US 2006/0093720 A1) in view of Cook123 (“How to Make a Basic Meringue”), Fanni et al (WO 20100125156 machine translation), Prakash et al (US 20070116820 A1), Serpelloni (US 20030077368 A1) and Duckworth (US 5178895 A). New reference to Duckworth was introduced as a teaching of heat treatment of maltodextrin and starch mixture when food products with creamy consistence are produced. Further in regard to the heating the combination of starch source and maltodextrin, Duckworth discloses a cream-style soup.  Duckworth discloses “[t]he process involves forming a mixture of flavoring components, spray dried oil-based creaming ingredient, granules of at least one acid stable, freeze/thaw stable starch and maltodextrin in water, heating the mixture so that the starch granules are swollen to between 70-80% of their swelling potential” (Abstract)”. It is noted that the mixture of starch and maltodextrin is heated to a temperature of 74 C (see drawing on page 2). Hence, Duckworth discloses a creamy heat-stable where the combination of starch and maltodextrin id heated to a temperature of 74°C in order to obtain desired level of swelling of starch granules. One of ordinary skill in the art would have been motivated to modify Tatz in view of Duckworth and to increase the heat treatment temperature of the maltodextrin and starch mixture to a value that leads to a desired level of swelling of starch granules. 
Applicant presents the following arguments:
The Specification then discloses at Examples 1, 2 and 3 gels prepared by heating to 60 degrees Celsius, i.e. within the claimed range, with excellent results.
To supplement the disclosures of the specification, and in support of the criticality and non-negligible nature of the claimed temperature range as compared to the prior art range, Applicant submits herewith the Declaration and CV of Guillaume Gillet.
The Declaration presents experimental results that show clearly the importance of the temperature range and in particular that temperatures above and below the claimed range, i.e. temperatures of 23°C or 45°C or 80°C, leads to unsatisfactory results.
Declaration presents three test where gel for meringue flavored with syrup was prepared at 23°C or 45°C or 80°C. All the ingredients, parameters and method steps are the same in all three tests. 

In response to Applicant’s arguments, it is noted that The Declaration of Guillaume Gillet, presents the following data:
 A gel is prepared by dissolving 20g of cornflour and 20g of maltodextrin, with a dextrose equivalent (DE) equal to 19, in 70 g of water.
The mixture is prepared at room temperature (about 23°C) in Test 1, or heated to 45°C in Test 2,  or heated to 80°C in Test 3, using a mixer equipped with a flat beater. Mixing continues for 20 min. so that the preparation becomes homogeneous. It will then appear to be more like a very liquid syrup rather than a gel.
Next, whipped egg whites are prepared by beating 80 g of liquid egg whites using a mixer equipped with a whisk. Once the egg whites have been whipped up, the previously prepared gel is incorporated using the mixer at a slightly reduced speed. The egg whites will completely collapse at this stage and will not retain their mousse-like texture.
Leaving time for the mixture to become homogeneous again between each addition, and without modifying the mixing speed, 150 g of lemon-flavoured syrup are added, followed by 40 g of powdered maltodextrin with a DE equal to 19, and finally 3 g of lemon juice concentrate.
 Claim 1 recites the following:
A method for producing a food dough for forming a cooked or uncooked food comprising starch, the method comprising the following steps:
(A) preparing a gel consisting of a starch source and maltodextrins diluted in a fluid medium and heating it to a temperature ranging from 55°C to 70°C,
(B) preparing a foam consisting of one or more food products, and
(C) incorporating the gel into the foam.
The data presented in the Declaration does not commensurate in scope with claims. The data shows the following features that are not claimed:
--specific amounts of flour, water and egg whites;
--specific source of starch such as corn flour;
--specific food product (egg whites);
--DE for maltodextrin;
--mixing for 20 minutes (the step of mixing  is omitted);
---obtaining a homogeneous mixture;
--mixing starch with foam until mixture becomes homogeneous;
--Addition of 40g of maltodextrin after the gel has been incorporated into foam;
--addition of citric acid.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In this case, the data presented in the Declaration does not commensurate in scope with claims.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791